DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,095,343. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘343 discloses the limitations in claim 1.
For claim 2, ‘343 discloses the limitations in claim 2.
For claim 3, ‘343 discloses the limitations in claim 3.
For claim 4, ‘343 discloses the limitations in claim 1.
For claim 5, ‘343 discloses the limitations in claim 4.
For claim 6, ‘343 discloses the limitations in claim 5.
For claim 7, ‘343 discloses the limitations in claim 6.
For claim 8, ‘343 discloses the limitations in claim 7.
For claim 9, ‘343 discloses the limitations in claim 8.
For claim 10, ‘343 discloses the limitations in claim 9.
For claim 11, ‘343 discloses the limitations in claim 10.
For claim 12, ‘343 discloses the limitations in claim 11.
For claim 13, ‘343 discloses the limitations in claim 12.
For claim 14, ‘343 discloses the limitations in claim 13.
For claim 15, ‘343 discloses the limitations in claim 14.
For claim 16, ‘343 discloses the limitations in claim 15.
For claim 17, ‘343 discloses the limitations in claim 16.
For claim 18, ‘343 discloses the limitations in claim 17.
For claim 19, ‘343 discloses the limitations in claim 18.
For claim 20, ‘343 discloses the limitations in claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzarese (US 2013/0058386) [hereafter R1].
For claims 1, 9, and 15, R1 discloses (paragraphs 99-100 processors, memory, and computer readable code) transmitting first feedback information (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit most of the information; however, a second feedback messages carries any remaining information); and determining, according to a relationship between elements in the first feedback information and a predetermined threshold (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit most of the information; however, a second feedback messages carries any remaining information, 1 or more remaining bits of information leftover after a feed feedback message is transmitted), a number of elements in second feedback information (paragraphs 20-25, 46-50, 76, 79-84, 88 second feedback message using the remaining information left over from the first feedback message to transmit).
For claim 2, R1 discloses in response to determining that the number of elements in the second feedback information is larger than 0, transmitting the second feedback information (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit the information;, a second feedback messages carries any remaining information, which is information element 1 or more).
For claims 3, 10, 16, and 19, R1 discloses determining the number of elements in the second feedback information according to the relationship between the elements in the first feedback information and the predetermined threshold comprises: determining the number of elements in the second feedback information corresponding to each layer according to a number of elements with a value greater than the predetermined threshold in the first feedback information corresponding to the layer (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit the information; a second feedback messages carries any remaining information), wherein the number of elements with the value greater than the predetermined threshold in the first feedback information corresponding to the layer is determined according to a number of elements corresponding to the layer in the first feedback information with a value greater than the predetermined threshold (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit the information; a second feedback messages carries any remaining information, any remaining information is information greater than 1).
For claim 4, R1 discloses determining, according to the number of the elements with the value greater than the predetermined threshold in the first feedback information, the number of elements in the second feedback information (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit the information; a second feedback messages carries any remaining information).
For claims 5, 11, 17, and 20, R1 discloses L information elements in the second feedback information correspond to L elements with a value greater than a predetermined threshold in the first feedback information (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit the information; a second feedback messages carries any remaining information, L is 1 or more remaining pieces of information to transmit).
For claims 6, 12, and 18, R1 discloses (paragraphs 99-100 processor, memory, and computer readable code) wherein each element having a value equal to or less than the predetermined threshold in the first feedback information corresponds to second information with a fixed value, each element having a value greater than the predetermined threshold in the first feedback information corresponds to second information included in the second feedback information (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit the information; a second feedback messages carries any remaining information, the remaining information is sent in the second message, the first message is unable to transmit the information and has hit its threshold).
For claims 7 and 13, R1 discloses determining a number of receiving resources, and transmitting the number of the receiving resources to a first communication node (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit the information; a second feedback messages carries any remaining information, the total information is the receiving resources).
For claims 8 and 14, R1 discloses wherein the number of the receiving resources satisfies at least one of following characteristics: a number of time domain units required for a signal is determined according to the number of the receiving resources, wherein the signal is transmitted by the first communication node after the first communication node receives the number of receiving resources; a number of time division resources in a beam measurement phase is determined according to the number of the receiving resources; a number of time division resources in a next beam measurement phase is determined according to the number of the receiving resources and a number of receiving antennas of a second communication node; the number of the receiving resources is a number of receiving resources corresponding to one transmitting resource; the number of the receiving resources is a number of receiving resources corresponding to more than one transmitting resource; the number of the receiving resources is a number of receiving resources corresponding to the second communication node; the number of the receiving resources comprises a number of receiving beams; or the number of the receiving resources is comprised in capability information reported by the second communication node, wherein one transmitting resource corresponds to one transmitting beam, the second communication node is responsible for reporting the number of the receiving resources (paragraphs 20-25, 46-50, 76, 79-84, 88 a first feedback message is used to transmit the information; a second feedback messages carries any remaining information, the information received is the number of time units for the received signal, additionally, this information corresponds to a transmitting resource, and corresponding to the second communication node).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sun et al (US 2018/0352570) discloses data transmission with feedback; Wu et al (US 2016/0197662); Zhang et al (US 2015/0139136); Kim et al (US 2015/0117355) discloses feeding back Channel state information with second feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463